Citation Nr: 0301856	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  98-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for residuals of a gunshot wound (GSW) to Muscle Group XX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active service from March 1942 to March 1946 
with additional service in the reserves.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision, by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Cheyenne, 
Wyoming.

The veteran testified at an RO hearing in December 1998.  A 
copy of the transcript is associated with the claims file.

In August 2000, the Board remanded the case to the RO for 
additional development.  The case is now before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The veteran's disability associated with residuals of a 
GSW injury to Muscle Groups II and XXI may be characterized 
as no more than slight.

2.  The veteran's disability associated with residuals of a 
GSW injury to Muscle Group XX may be characterized as severe.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 40 percent 
for residuals of a GSW to Muscle Group XX have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. Part 4, including §§ 3.951(b), 4.1, 4.2, 4.7, 4.40, 
4.45, 4.55, 4.73, Diagnostic Codes 5302, 5320, 5321 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
Besides essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, the VCAA 
also modified the circumstances under which VA's duty to 
assist a claimant applies, and how that duty is to be 
discharged.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts, and an enhanced requirement 
to provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to make 
a decision on a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the increased rating claim have 
been properly developed as service, reserve service and VA 
medical records, treatment records from F. E. Warren Air 
Force Base (AFB), a copy of the December 1998 hearing 
transcript, documents related to a recommendation for a 
Silver Star, and November 1997, November 1998 and September 
2000 VA examination reports have been associated with the 
file.

With regard to the RO's compliance with the August 2000 Board 
remand instructions, the Board notes that the RO was 
instructed to schedule the veteran for another examination in 
order to determine the location, nature and severity of 
service-connected residuals of GSW injury to the spinal 
muscles, Muscle Group XX.  An examination was performed in 
September 2000 and the report and its October 2000 addendum 
are associated the claims file.  As instructed by the Board 
remand, the examiner gave the exact location of the GSW as 
well as its nature and extent and described all 
symptomatology attributable to that injury.  In April 2002, 
the RO also readjudicated the issue on appeal and issued a 
supplemental statement of the case (SSOC).  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the Board's August 2000 remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2002).  In this connection, the Board finds that the 
hearing transcript, the various VA examination reports, and 
AFB and VA treatment reports, which evaluate the status of 
the residuals of the veteran's GSW disability, are adequate 
for determining whether a higher disability rating is 
warranted.  

Under these circumstances, the Board finds that the VCAA does 
not mandate another examination.  In an October 1998 
statement of the case (SOC) and subsequent SSOCs dated in 
February 2000 and April 2002, the RO advised the veteran of 
what must be shown for a higher rating.  In an August 2001 
letter, the RO advised the veteran of the new duty to assist 
provisions of the VCAA and gave him an opportunity to supply 
additional information in support of his claim.  A follow-up 
letter was sent in December 2001.  But, when the veteran 
failed to respond to either letter, the RO contacted the 
veteran in March 2002.  A report of contact reveals that the 
veteran stated that he did not have any additional evidence 
to submit and that VA should proceed with his claim.  Thus, 
the Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all medical evidence, which might be 
relevant to the veteran's claim.  Accordingly, the Board 
finds that no further assistance to the veteran in acquiring 
medical evidence is required by statute.  38 U.S.C.A. § 5103A 
(West Supp. 2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing higher ratings.  He has, 
by information letters, rating decisions, a Board remand, and 
an SOC and SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  In an October 2002 letter, the 
veteran was advised of the new rating criteria for scars and 
given 60-days to provide any additional comments.  He did not 
respond.  Further, all of the relevant evidence has been 
considered.  The veteran was also provided the opportunity to 
present testimony at an RO hearing on appeal.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service medical records show that the veteran was hit by an 
enemy sniper bullet in April 1945 on Okinawa, which resulted 
in a moderate penetrating wound in the mid back.  He was 
hospitalized in Saipan for two months.  In May 1945, the 
wound was excised and margins undercut.  The postoperative 
diagnosis was superficial GSW to the right lower thoracic 
region, posterior, measuring 5 inches by 1 inch willed with 
bright, clean granulation tissue.  A December 1945 physical 
examination report reveals a 4-inch well healed scar to the 
left middle back, symptomatic.  The veteran indicated that he 
had pain with straining or bumping and stiffness in the 
knees. 

Based on service medical records, the initial rating decision 
in 1946 assigned a 40 percent rating for residuals of GSW to 
the right lower back to Muscle Group XX, moderately severe, 
with 4-inch symptomatic scar, under Diagnostic Code 3182 of 
the 1933 Rating Schedule.  This award represented a finding 
of a moderately severe muscle injury to the lumbar region.  
Under the 1933 schedule, a moderately severe muscle injury to 
the dorsal/thoracic region would have been evaluated as 20 
percent disabling and a severe injury as 40 percent 
disabling.

On VA examination in April 1948, the examiner drew two scars 
on an anatomical chart, one 4 1/2 inches long and the other 
between 3/4 and 1 inch long.  He noted a transverse scar with 
considerable destruction of the right erector spinal mass, so 
that when he laid his middle finger in, it was level with the 
surrounding skin.  The veteran had pain when he bent forward 
past the point where his fingers were twelve inches from the 
floor.  Lateral bending to the left caused pain.  The 
examiner added that it appeared that the erector spinal mass 
was almost completely severed and one-half of normal muscle 
substance.  The scar was tender to pressure.  The examiner 
added that the veteran was not a malingerer, he was the other 
extreme, and should complain of more symptoms.  The diagnosis 
was residuals of GSW to right back, Muscle Group XX, with 4 
1/2-inch symptomatic scar.

An April 1948 rating decision confirmed and continued the 
1946 rating, but assigned the 40 percent rating under 
Diagnostic Code 5320 of the 1945 Rating Schedule.  (The 
rating criteria under Diagnostic Code 5320 were the same as 
those previously under Diagnostic Code 3182 with only the 
numbering changed.)  

A July 1954 reserve examination report shows two wound scars, 
one on back and one on right gluteus maximus and indicated 
that the veteran was an excellent physical, mental and moral 
specimen.

A June 1961 reserve examination report reveals a well healed 
4 1/2-inch transverse scar at the level of the tenth rib, 
posteriorly, - right rectum muscle World War II GSW injury, 
non-symptomatic.  Back muscle function was noted as normal.

A July 1962 reserve examination report reveals non-
symptomatic scar from old GSW right posterior chest and back.

In the medical history section of a March 1964 reserve 
examination report, the examiner noted a bullet wound to the 
right lower back in 1945, debrided on three occasions, 
without complications or sequela, and that the veteran had 
had his gallbladder removed surgically.  The examination 
report shows well healed, non-symptomatic scars, one 10-inch 
horizontal scar right mid back and one 4-inch scar right 
buttocks. 

A March 1968 reserve examination report reveals non-
symptomatic scars right posterior, lower chest and right 
upper quadrant of abdomen.

VA treatment records from September 1996 to September 1997 
show treatment for degenerative joint disease, noted as 
stable or no change.

In October 1997, the veteran sought an increased rating for 
his residuals of gunshot wound injury to Muscle Group XX. 

At a November 1997 VA muscle examination, the veteran 
complained of chronic pain, which was apparently controlled 
by the use of Salsalate.  He described the pain as 4 on a 
scale of 10 and noted that it was worse in the morning and 
got better as the day went on.  The veteran complained of 
stiffness after driving long distances.  He had no radicular 
symptoms or lightning bolts of pain emanating from the 
region.  The veteran indicated that he no longer shoveled 
snow or mowed his yard because of discomfort.  On 
examination, the scar started in the midline at about T10 and 
extended to the right 5 1/2 inches.  The transverse diameter 
of the scar was approximately one-half inch.  The skin was 
depressed approximately 3/8 of an inch but had normal skin 
color.  The scar was adhered to the subcutaneous muscle in 
places with some loss of subcutaneous fat.  The examiner 
could palpate a longitudinal depression in the right 
paraspinous muscle, which was approximately 3 inches long and 
1/2 inch in transverse diameter, and approximately 3/8 of an 
inch deep.  Examination of the flexibility of the spine in 
the area revealed that the veteran had some 10 degrees of 
right lateral flexion and 18 degrees of left lateral flexion 
in the thoracic spine.  Looking at his ability to forward 
flex and extend in the area of T8-L2, the veteran had about 5 
degrees of forward flexion and about 3 degrees of extension.  
X-rays of the thoracic spine showed loss of posterior 
vertebral body height at the T10 level, likely the result of 
a hyperextension type of compression fracture.  There was no 
evidence of posterior element involvement.  The age of the 
mild T10 compression fracture was indeterminate.  There was 
nothing to suggest injury related to his GSW.  Mild changes 
of degenerative disc disease were shown in the mid- and lower 
thoracic spine and in the upper lumbar spine.  There was no 
evidence of damage secondary to GSW.  The assessment was the 
veteran had suffered a GSW to the soft tissues in World War 
II and that he had some mild to moderately severe chronic 
pain and a 1/2-inch by 5 1/2-inch depressed scar over this 
right mid back at the level of T10.

In a December 1997 rating decision, the RO denied the 
veteran's claim finding that his wound, while severe, was to 
the thoracic area rather than the lumbar area and that the 
maximum rating for severe injury to the thoracic region under 
Diagnostic Code 5320 is 40 percent.

At a December 1998 RO hearing, the veteran testified that he 
had worn thin leather motorcycle belts since his return in 
1946.  In 1946, he used the belt to protect his GSW from 
bumps and scratches.  Now it helps him to have something to 
strain against when he rises from a chair as it gives added 
support for his back and helps with pain relief.  The veteran 
indicated that he had not received any recent medical 
treatment for his GSW.

Except for November 1998 VA examination and X-ray reports, 
there were no VA treatment records from September 1997 
through January 1999 showing treatment for his GSW residuals.  
At the November 1998 VA examination, the veteran reported 
that he wore a leather motorcycle belt at all times.  He 
stated that he had problems twisting from side to side and 
moving rapidly.  The veteran had given up horseback riding, 
hunting and skeet shooting, the latter two because he could 
not move fast enough.  He complained of soreness in the back 
with walking 150 to 200 feet.  He then rests and could 
continue on, but he felt that this might be due mostly to his 
pacemaker, which does not let his heart rate go above 90.  
Bending over could cause him some discomfort.  Rising from a 
chair is difficult, if he cannot push up with his arms.  On 
examination, the veteran's spine was straight, but stiff with 
no signs of nerve root irritation and no spasms.  Range of 
motion was zero degrees in all directions.  Straight leg 
raising and flexed abduction were normal.  Deep tendon 
reflexes were 2+/4+.  There was no clonus.  Babinski's were 
absent.  Station and gait were restricted by the stiffness of 
the back.  Sensory and strength examinations were otherwise 
normal.  The veteran had an L-shaped scar on the lower back 
area measuring 18 centimeters (cm) by 13 cm.  There was no 
tenderness to palpation.  X-rays of the lumbar spine showed 
degenerative change throughout the regional skeleton.  There 
was mild lumbar levorotary scoliosis.  No acute abnormality 
was identified.  Extensive arterial calcification was 
present.  Assessment was GSW to soft tissues as described 
above.  The examiner did not see any evidence that would 
justify a relationship between the GSW and the veteran's 
lower back disorder; however, he added that no documentation 
of any sort was available for his review.

Department of Defense treatment records received in December 
1998, dated from September 1981 to December 1998 showed 
complaints of low back pain in September 1981, which had 
begun about a year earlier and was characterized by back pain 
radiating into the left lower extremity and caused the leg to 
become numb.  Episodes were intermittent.  Maximum tenderness 
was localized to the lumbosacral midline and was slightly 
increased on percussion.  Pain also increased with forward 
flexion, the veteran could bring his fingertips to eight 
inches above his toes.  Lateral flexion was slightly limited 
and caused pain.  The diagnosis was chronic lumbosacral 
strain and possible lumbar spine osteoarthritis.  In March 
1982, the veteran reported gradual progress and was doing 
much better.  Episodes of left leg involvement were less 
frequent and not as severe.  The veteran could bend to six 
inches above the toes; extension was slightly limited.  
Neither motion caused much pain.  There was no increase in 
pain with percussion.  Left leg sciatica was noted again in 
1983 and 1986.  The veteran took Motrin throughout this 
period for pain in the back, knees and ankles.  The veteran's 
back pain had improved somewhat in July 1986 with Motrin and 
Flexeril.  The diagnosis continued to be degenerative joint 
disease.  Mild degenerative joint disease was noted in 1988.  
Salsalate was listed among his medications in the mid-90s, 
but there were few notes about back problems.  

In a September 2000 VA muscle examination report, the 
examiner indicated that he had reviewed the claims file at 
the time of examination.  The veteran complained that he was 
in constant pain from his GSW injury.  He rated the pain as a 
3 to 7 on a scale from 1 to 10.  The veteran denied any 
weakness but admitted to stiffness, particularly in his low 
back.  He reported pain in his right hip, low back and his 
thoracic area associated with his GSW injury.  The veteran 
denied any swelling, heat or redness.  He stated that he had 
instability, giving out, difficulty doing manual labor like 
shoveling snow, and fatigability and lack of endurance if he 
used his thoracic, lumbar or right hip area too often.  The 
veteran took 750 milligrams of Salsalate twice a day for 
pain.  He denied any side effects and indicated that the 
treatment was very effective.  The veteran reported flare-ups 
of pain from the GSW once weekly, which could last up to two 
hours.  Pain from his GSW is made better by rest and by 
wearing a belt.  Bumping the area worsens his pain.  He 
reports some functional impairment when he used his thoracic, 
lumbar or right hip area too much.  The veteran reported that 
he used a cane sometimes.  He did not have a cane with him at 
the examination.  The veteran denied any symptoms of 
inflammatory arthritis.  He reported that he was unable to 
hunt, walk for exercise, or shovel sidewalks because of 
chronic pain.  The veteran reported that it was difficult for 
him to get out of a chair and that he needed to use both 
hands to push himself out of a chair.  He did not have any 
prostheses.  

On examination, the veteran's left leg externally rotated 
when he walked.  The veteran had a 12-cm scar located to the 
right of T10.  It was depressed approximately 1/4 of an inch.  
The entrance wound for the bullet was likely on the left 
side.  There was atrophy of the muscle surrounding the scar, 
involving the latissimus dorsi and the serratus posterior 
muscles.  The intercostales thoracic muscles from the 
position of the wound were also likely involved.  Range of 
motion of the thoracic spine was: flexion to 25 degrees, 
extension to 5 degrees, side bending to 20 degrees 
bilaterally, and rotation to 20 degrees bilaterally.  The 
veteran complained of pain with side bending and rotation of 
the thoracic spine.  Lumbar spine range of motion was: 
flexion to 75 degrees, extension to 20 degrees, side bending 
to 30 degrees bilaterally, and rotation to 10 degrees 
bilaterally.  The veteran complained of pain in the lumbar 
area with side bending of the lumbar spine.  Right hip range 
of motion was: flexion to 65 degrees, abduction to 38 
degrees, adduction to 28 degrees, and extension to 10 
degrees.  X-rays of the right hip showed no evidence of 
metallic shrapnel, fracture, destruction or any degenerative 
changes of the right hip.  Thoracic spine X-rays showed 
diffuse spurring with no evidence of fracture or destruction.  
The impression was spondylosis of the thoracic spine.  Lumbar 
spine X-rays showed extensive anterior and lateral spurring 
throughout the lumbar spine associated with disc narrowing 
and vacuum disc degeneration at L3-L4, L4-L5, and L5-S1.  
There was 4 millimeters of sacrolisthesis of L3 on L4 and 
mild scoliosis convex to the left, centered at L3-L4.  There 
was no fracture or destruction.  The impression was mid- and 
lower lumbar spondylosis.  There was probably some degree of 
lumbar stenosis.  The assessment included: thoracic 
spondylosis, lumbar scoliosis, mid- and lower lumbar 
spondylosis, degenerative changes of the thoracic and lumbar 
spine, status post GSW to the thoracic areas with residual 
scar and pain; chronic thoracic pain, chronic lumbar pain, 
and chronic hip pain.  The examiner offered the following 
opinions in response to the Board's remand.  The GSW wound 
entrance was on the left of the T10 vertebra and the exit 
wound was lateral to the T10 vertebra on the right side.  The 
thoracic region is involved and includes the following muscle 
groups, the latissimus dorsi on the right side, intercostales 
thoracic muscles on the right side, and the serratus 
posterior.  The symptoms attributable to the GSW injury 
include reports of pain.  The examiner opined that the pain 
the veteran was having in the lumbar area is secondary to 
mid- and lower lumbar spondylosis and degenerative changes.  
There is no evidence of destruction of the vertebrae.  There 
is no evidence of shrapnel in the lumbar area.  The examiner 
also opined that the majority of the pain in the thoracic 
area is due to degenerative joint disease of the thoracic and 
spondylosis and that the pain in the right hip is not caused 
by the GSW injury as the right hip X-ray is normal and there 
is no evidence of destruction.  

In an October 2000 addendum, the examiner noted that the 
serratus posterior muscle is involved in elevating the ribs.  
The veteran's ribs elevated appropriately when he took a deep 
breath in.  The iliocostalis lumborum muscle is attached by 
flattened tendons to the inferior borders of the angles of 
the lower sixth or seventh ribs.  These ribs moved 
appropriately with respirations.  The latissimus dorsi muscle 
is active in adduction, extension, and in medial rotation of 
the humerus.  The veteran had full range of motion of the 
right shoulder.  Humeral adduction and extension are most 
powerful with partial abduction, flexion or a combination of 
the two.  The latissimus dorsi assists in backward swinging 
of the arm when walking and any surgical transposition of 
this muscle does not produce any serious restrictions of 
normal activity.  The veteran was able to move his arms in 
cadence with the contralateral leg when walking.  

The veteran's disability is currently evaluated as 40 percent 
disabling under Diagnostic Code 5320, which pertains to 
injuries to Muscle Group XX.  The function of this muscle 
group is postural support of the body, and extension and 
lateral movements of the spine.  The muscles involved are the 
spinal muscles, which are the sacrospinalis, and include the 
erector spinae and its prolongations in the thoracic and 
cervical regions.  A severe injury for the cervical and 
thoracic region is evaluated as 40 percent disabling, while a 
severe injury to the lumbar region is evaluated as 60 percent 
disabling.  38 C.F.R. § 4.73, Diagnostic Code 5320 (2002).  
There are no higher ratings provided under Diagnostic Code 
5320.

The veteran's disability involves three muscle groups, II, XX 
and XXI.  The combined evaluation of muscle groups acting 
upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, except in 
the case of muscle groups I and II acting upon the shoulder.  
38 C.F.R. § 4.55(d) (2002).  For compensable muscle group 
injuries which are in the same anatomical region but do not 
act on the same joint, the evaluation of the most severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.  
38 C.F.R. § 4.55(e).  In the case of an ankylosed shoulder, 
if muscle groups I and II are severely disabled, the 
evaluation of the shoulder joint under Diagnostic Code 5200 
will be elevated to the level for unfavorable ankylosis, if 
not already assigned, but the muscle groups themselves will 
not be rated.

Under the Rating Schedule, muscle disabilities are evaluated 
as either slight, moderate, moderately severe, or severe.  38 
C.F.R. § 4.56 (2002).  A slight muscle disability is found 
where there has been a simple wound of the muscle without 
debridement or infection.  Clinical examination would 
disclose the absence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic fragments 
retained in muscle tissue would be present.  Moderate muscle 
disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
Moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  With 
severe muscle disability, there is evidence of wide damage to 
muscle groups in the missile track.  There must be 
indications on palpation of loss of deep fascia or muscle 
substance, or soft, flabby muscles in the wound area.  There 
must be severe impairment of function, that is, strength, 
endurance and coordination, of the involved muscle group.  In 
addition, X-ray evidence of minute multiple scattered foreign 
bodies, or visible evidence of atrophy, may indicate a severe 
muscle disability.  Id.

Diagnostic Code 5320 provides that disability of the cervical 
and thoracic region of Muscle Group XX warrants a 20 percent 
disability evaluation if is moderately severe and a 40 
percent evaluation if it is severe.  38 C.F.R. § 4.73, 
Diagnostic Code 5320 (2002).  The regulation, as amended in 
1997 prior to the veteran's claim, includes no substantive 
change to this diagnostic code.  Alternatively, unfavorable 
ankylosis of the thoracic spine warrants an evaluation of 30 
percent.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5288 (2002).  Limitation of motion 
of the thoracic spine warrants a 10 percent rating when it is 
either moderate or severe.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5291 (2002).

In the present case, the veteran's disability is 
characterized as severe, based on prolonged infection and 
intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4) 
(2002).  The veteran's history includes service department 
records showing hospitalization for a prolonged period for 
treatment of his GSW wound.  Objective findings include a 
depressed and adherent scar indicating wide damage to muscle 
groups in missile track and palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  There is visible and 
measurable atrophy of Muscle Group XX.  Id.

On assessing the foregoing evidence in light of the 
applicable criteria, the Board concludes that the veteran's 
muscle injury is primarily located in the thoracic 
musculature in Muscle Group XX.  The veteran's service-
connected residuals of injury to Muscle Group XX has been 
characterized as a severe muscle disability and assigned a 40 
percent evaluation since 1946.  Since this rating has 
remained in effect since then and has been in effect over 
twenty years, it is now protected.  See 38 U.S.C.A. § 110 
(West 1991); 38 C.F.R. § 3.951(b) (2002).  

As noted above, the provisions of 38 C.F.R. § 4.55(e) provide 
that for compensable muscle group injuries which are in the 
same anatomical region, (in this case, back, rib and shoulder 
region), which do not act on the same joint, the evaluation 
for the most severely injured muscle group will be increased 
by one level and used as the combined evaluation for the 
affected muscle groups.  But the evidence shows no more than 
slight, is any, muscle disability in Muscle Groups II and 
XXI, warranting zero (noncompensable) ratings.  A 40 percent 
rating represents the maximum that can be assigned for the 
shoulder, back or respiration muscles located in the cervical 
or thoracic region under Diagnostic Codes 5302, 5320 and 
5321.  Additionally, 40 percent is the maximum rating for a 
shoulder or back disability as provided in the Rating 
Schedule for rating musculoskeletal disabilities without 
evidence of intermediate or extremely unfavorable ankylosis, 
loss of head of humerus (flail shoulder), nonunion of humerus 
(false flail shoulder), or complete bony fixation of the 
spine, residuals of a fracture of the vertebra with or 
without cord involvement or intervertebral disc syndrome.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5285, 
5286, and 5293 (2002).  None of these conditions were shown 
as related to the veteran's GSW residuals upon examination in 
September 2000.  Hence, the Board concludes that there is no 
basis for an increased rating for this aspect of the 
veteran's residuals of a GSW injury to Muscle Groups II, XX 
and XXI.

Reviewing the regulations for evaluating muscle disabilities 
in conjunction with the criteria for scars, the Board finds 
that a question arises as to whether the symptomatology for 
scarring is contemplated in the rating criteria for 
evaluating the veteran's muscle injury.  In other words, 
while the regulation for evaluating muscle disabilities 
contemplates some degree of scarring, the type of scarring 
(i.e. the scar symptomatology) is not specified in the 
regulation, other than for severe muscle disability, which 
contemplates adherent scarring.  Specifically, according to 
38 C.F.R. § 4.56, for slight muscle disability, the objective 
findings include "minimal scar." 38 C.F.R. § 4.56(d)(1)(iii).  
For moderate muscle and moderately severe muscle disability, 
objective findings include "entrance and (if present) exit 
scars, small or linear."  Id. at (d)(2)(iii) and (d)(3)(iii).  
For severe muscle disability, the objective findings include 
"intermuscular binding and scarring," as well as "ragged, 
depressed and adherent scars," and "adhesion of scar to one 
or more [bones]."  Id. at (d)(4).

There is no specific indication that the regulations for 
evaluating muscle injuries contemplate tender and painful 
scarring, as described in 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2001, 2002).  Since the veteran's scar has not been 
shown to be tender or painful, as described in Diagnostic 
Code 7804, a separate rating is not warranted for tender 
scarring.  Moreover, while the veteran may be entitled to a 
rating for the scar under Diagnostic Codes 7801 or 7805, 
which rates scars on depth or limitation of function, such a 
rating would involve overlapping with the symptomatology 
considered for the veteran's 40 percent rating under 
Diagnostic Code 5320, and as such, also is not warranted. 38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7805 (2001, 2002).  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In short, 
the Board concludes that a separate rating for the scar 
associated with the veteran's residuals of a GSW injury to 
Muscle Groups II, XX and XXI is not warranted.

And thus, the Board concludes that the preponderance of the 
evidence is against an award of an increased disability 
rating in excess of 40 percent for the residuals of the 
veteran's GSW residuals.  See 38 C.F.R. §§ 4.71(a), 4.73, 
Diagnostic Codes 5302, 5320, 5321 (2002); Butts v. Brown, 5 
Vet. App. 532 (1993).

In arriving at the above determination, the Board considered 
the history of the veteran's disability, as well as the 
current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  The nature of the original 
disability has been reviewed, as well as the functional 
impairment that can be attributed to pain and weakness.  See 
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
However, the Board has not found that the veteran's GSW 
disability is productive of additional functional loss due to 
pain or weakness, which has not been already contemplated by 
the veteran's current rating.  See id.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected residuals of his GSW 
disability standing alone present an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization, due solely to the 
veteran's service-connected GSW disability, as to render 
impractical the application of the regular schedular 
standards.  The Board observes that veteran is currently 
retired and that it appears that his nonservice-connected 
lumbar arthritis and heart conditions are more likely to 
affect his employability.  In light of the foregoing, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) are 
not met.

The regular schedular standards and the 40 percent rating 
currently assigned, adequately compensate the veteran for any 
adverse impact caused by residuals of his GSW to Muscle 
Groups II, XX, and XXI.  As the preponderance of the evidence 
is against an increased rating, the benefit-of-the-doubt 
doctrine does not apply.  
38 U.S.C.A. § 5107 (West Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-56 (1990).




ORDER

Entitlement to an increased rating in excess of 40 percent 
for residuals of a gunshot wound to Muscle Group XX is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

